Citation Nr: 0307219	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death (claimed as the result of exposure to ionizing 
radiation).



REPRESENTATION

Appellant represented by:	James J. Wall, Attorney-at-
Law.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The deceased veteran served on active duty from October 1943 
to January 1946.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the  Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim of entitlement to service 
connection for the veteran's cause of death (claimed as the 
result of exposure to ionizing radiation).

The appellant's claim had been previously denied by the Board 
in a February 1999 appellate decision.  However, the 
appellant filed a timely appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  In a September 2000 decision 
the Court vacated the February 1999 Board denial and remanded 
the case to the Board for further development.  In turn, the 
Board remanded the case to the RO in June 2001 for 
evidentiary and procedural development, including to provide 
notice to the appellant of the provisions of the Veterans 
Claims Assistance of Act of 2000.  Following this development 
the claim was denied by the RO in a July 2002 rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board in October 2002 and the appellant 
continued her appeal.

In a letter dated in March 2003, the appellant's attorney 
requested a hearing for the specific purpose of responding to 
reports VA is attempting to obtain from scientific and 
medical experts.  Because this remand is for the purpose of 
obtaining such reports, scheduling of a hearing will be 
deferred until the development requested in the remand has 
been completed.

 



REMAND

In November 2002 the Board ordered additional development of 
the appellant's claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The Board contacted the United States 
Environmental Protection Agency (EPA), Radiation Protection 
Division, and requested information regarding the EPA's 
standards for occupational limits for exposure of employees 
to ionizing radiation.  The EPA responded to the Board's 
inquiry in correspondence dated February 2003, stating that 
EPA workers who may be exposed to ionizing radiation above 
natural background levels in the course of their employment 
were not permitted to be exposed to greater than 5.0 rems per 
year, pursuant to federal legislation.  

With the above information obtained, it is now necessary for 
the Board to remand the claim to the RO so that VA's Chief 
Public Health and Environmental Hazards Officer of the Under 
Secretary of Health (CPH), may be contacted to provide 
further clarification of the opinion provided by the CPH in 
June 1996.  Because this matter involves internal review by 
VA's Veterans Benefits Administration, the Board cannot 
undertake this development without remanding the case.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should arrange to have the 
veteran's claims folder returned to the 
CPH.  The CPH should be asked to provide 
an explanation of how the June 1996 
opinion took into account the medical 
authorities cited by the appellant in 
correspondence dated February 2002, with 
specific references to Schmidt's 
Attorney's Dictionary of Medicine and 
Gordy-Gray, Attorney's Textbook of 
Medicine, Third Ed., sections 69.24, 
69.71, 69.111.  The CPH should be asked 
to explain how the EPA standards for 
maximum annual occupational exposure to 
ionizing radiation applies to the June 
1996 opinion regarding the issue of 
whether the veteran's rectal cancer 
resulted from exposure to ionizing 
radiation in service.
 
2.  After the above development has been 
completed the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case to the appellant and her 
representative.  The appellant and her 
representative should be afforded an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


